                      Case 4:19-cv-02351-DMR Document 6
                                                      2 Filed 05/01/19
                                                              04/30/19 Page 1 of 1
                                                                                 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                       for the
                                                       NorthernDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                          California

                                                                                )
                       MELINDA LARA,                                            )
                                                                                )
                                                                                )
                            Plaintiff(s)                                        )
                                                                                )
                                v.                                                                   Civil Action No. :19-cv-02351'05
                                                                                )
                                                                                )
           ORACLE FINANCIAL GROUP, LLC,                                         )
                                                                                )
                                                                                )
                           Defendant(s)                                         )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Oracle Financial Group, LLC
                                           3332 Walden Ave., Suite 112
                                           Depew, New York 14043




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Nicholas M. Wajda
                                           Wajda Law Group, APC
                                           11400 West Olympic Boulevard, Suite 200M
                                           Los Angeles, California 90064



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           ST
                                                                              AT E
                                                                                   S D I ST R
                                                                                              IC
                                                                                                 T
                                                                                                               CLERK OF COURT
                                                                       D
                                                                                                               Susan Y. Soong
                                                                                                     CO
                                                                  E
                                                                 IT




                                                                                                         UR
                                                                UN




                                                                                                          T
                                                                NORT




                                                                                                         NIA




Date:0D\
                                                                                                     OR
                                                                 HE




                                                                                                     IF




                                                                       N                             L
                                                                       R




                                                                                               A
                                                                           DI
                                                                                ST R I T O F C
                                                                                      C
                                                                                                                      Signature of Clerk or Deputy Clerk
